DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 4 November 2021, which papers have been made of record.
Claims 1-12 and 21-32 are currently presented for examination, of which claim 11 has been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 November 2021 has been entered.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I and II, as set forth in the Office action mailed on 19 October 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 19 October 2020 is withdrawn.  Claim 11, directed to the invention of Group II is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tom Dao on 29 November 2021.
The application has been amended as follows: 
IN THE CLAIMS:
1. (Currently Amended). A method for making a connector housing, the method comprising:
forming a first housing section, said first housing section comprising an upper flange with a planar surface and an outer perimeter, a lower flange, a skirt section located between the upper flange and the lower flange, and said lower flange having a perimeter defining an opening;
forming a second housing section, said second housing section comprising an upper flange with a planar surface and an outer perimeter, a lower flange, a skirt section located between the upper flange and the lower flange, and said lower flange having a perimeter defining an opening;
attaching said first housing section to said second housing section to form a connector housing by abutting the planar surface of the first housing section and the planar surface of the second housing to define a planar parting line that originates from an interior location of the connector housing to an exterior-most location of the connector housing where are exposed, said connector housing comprising a common bore with the opening of the first housing section at a first end of the common bore and the opening of the second housing section at a second end of the common bore, and a housing groove comprising a groove bottom is formed by the first housing section and the second housing section; [[
placing a spring inside the housing groove[[.]]; and
wherein the skirt section of the first housing section is located on a first side of the parting line and the skirt section of the second housing section is located on a second side of the parting line.

24. (Currently Amended)  A method for making a connector housing, the method comprising:
forming a first housing section, the first housing section comprising an upper flange with a first side, an opposing second side, an outer perimeter edge between the first side and the second side, a lower flange, a skirt section located between the upper flange and the lower flange, and the lower flange having a perimeter defining an opening;
forming a second housing section, the second housing section comprising a first side, an opposing second side, an outer perimeter edge, and an inside diameter defining an opening;
attaching the first housing section to the second housing section to form a connector housing by abutting the second side of the first housing section and the second side of the second housing section so that a parting line that originates from an interior location of the connector housing to an exterior-most location of the connector housing extends between the two second sides and the parting line is exposed proximate the outer perimeter edges of the first and second housing sections, and a housing groove comprising a groove bottom and two sidewall is formed by the first housing section and the second housing section; [[
placing a spring inside the housing groove[[.]]; and
wherein the skirt section of the first housing section is located on a first side of the parting line and the outer perimeter edge of the second housing section is located on a second side of the parting line.

Allowable Subject Matter
Claims 1-12 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record does not explicitly disclose or fairly teach “attaching said first housing section to said second housing section to form a connector housing by abutting the planar surface of the first housing section and the planar surface of the second housing section to define a planar parting line that originates from an interior location of the connector housing to an exterior-most location of the connector housing the two outer perimeters are exposed” and “wherein the skirt section of the first housing section is located on a first side of the parting line and the skirt section of the second housing section is located on a second side of the parting line,” in combination with the remaining limitations of the claim.
Regarding claim 24, the prior art of record does not explicitly disclose or fairly teach “attaching the first housing section to the second housing section to form a connector housing by abutting the second side of the first housing section and the second side of the second housing section so that a parting line that originates from an interior location of the connector housing to an exterior-most location of the connector housing extends between the two second sides and the parting line is exposed proximate the outer perimeter edges of the first and second housing sections” and “wherein the skirt section of the first housing section is located on a first side of the parting line and the skirt section of the second housing section is located on a second side of the parting line,” in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        12/04/2021